DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species (b) in the reply filed on 02/22/2022 is acknowledged.  The traversal is on the ground(s) that “alleged Species b and alleged Species c are not properly mutually exclusive” because “[t]he recited features of Species b and Species c may be present in a single embodiment”.  This is not found persuasive because the Species identified in the previous restriction requirement are considered mutually exclusive as claimed. As stated in MPEP 806.04(f): “Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first”. In the case at hand, claim 6 which corresponds to Species b recites a rolled k-vector grating which is not recited by claim 8 which corresponds to Species c.  Similarly, claim 8 recites a microdisplay panel and collimation optics which are not recited by claim 6.  Thus, claims 6 and 8 are mutually exclusive with respect to each other. The fact that the particular features of both claims 6 and 8 may be present in a single embodiment does not preclude these claims from being mutually exclusive.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 8-13, 15, 22-23, and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/22/2022.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 05/06/2021, 06/10/2021,  and 10/11/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 26 is objected to because of the following informalities:  In claim 26, line 2, the term “apparat” appears to be a misspelling of the word “apart”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, 24, 25, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 7,006,732 to Gunn, III et al. (hereinafter “Gunn”).
In re claim 1, Gunn discloses a waveguide apparatus, see Figures 1-9, comprising: 
an input coupler (102) comprising a first linear slant grating (row 103 or row 104) and a second linear slant grating (row 104 or row 103) configured such that the first linear slant grating (103/104) and the second linear slant grating (104/103) form overlapping crossed slant gratings; 

a source of light (105) optically coupled to a waveguide (110/120) providing at least first and second polarizations of light (E1, E2) in at least one wavelength, 
wherein said input coupler (102) is configured to cause said first polarization light E1 to travel along a first total internal reflection (TIR) path (114) and said second polarization light E2 to travel along a second TIR path (124), 
wherein said first TIR path (114) and said second TIR path (124) diverge from said input coupler (102), and 
wherein the first linear slant grating (103/104) is configured to only diffract the first polarization light E1 and the second linear slant grating (104/103) is configured to only diffract the second polarization light E2. See columns 3-7 and columns 9-12 of Gunn for further details. 

In re claim 16, the polarizations of the first polarization light E1 and the second polarization light E2 are orthogonal.

In re claim 24, the overlapping first linear slant grating (103/104) and second linear slant grating (104/103) of said input coupler (102) are multiplexed into a single layer (131).

In re claim 25, Gunn discloses a waveguide apparatus, see Figures 1-9, comprising: 
an input coupler (implicitly disclosed in order to “operate in the reverse direction by coupling an optical signal from integrated circuit 101 to fiber 105”).
an output coupler (102) comprising a first linear slant grating (103/104) and a second 
a source of light optically coupled to a waveguide (110/120) providing at least first and second polarizations of light (E1, E2) in at least one wavelength, 
wherein said output coupler (102) outputs said first polarization light E1 traveling along a first total internal reflection (TIR) path (114) and said second polarization light E2 traveling along a second TIR path (124), 
wherein the first TIR path (114) and second TIR path (124) converge on said output coupler (102), and 
wherein the first linear slant grating (103/104) is configured to only diffract the first polarization light E1 and the second linear slant grating (104/103) is configured to only diffract the second polarization light E2. See columns 3-7 and columns 9-12 of Gunn for further details.

In re claim 30, the overlapping first linear slant grating (103/104) and second linear slant grating (104/103) of said output coupler (102) are multiplexed into a single layer (131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 14, 16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 8,493,562 to Kopp et al. (hereinafter “Kopp”) in view of Patent No. 9,519,115 to Yashiki et al. (“Yashiki”).
In re claim 1, Kopp discloses a waveguide apparatus, see FIGS. 5-7, comprising: 
an input coupler (56/58) comprising a first linear grating (56) and a second linear grating (58) configured such that the first linear grating (56) and the second linear grating (58) form overlapping crossed gratings (as seen in FIG. 7); 
an output coupler (“additional gratings are superimposed and an optical fibre is placed opposite the additional grating the furthest from the substrate, to recover the light stemming from each of said additional gratings”); and 
a source of light optically coupled to a waveguide (48) providing at least first and second polarizations of light (x-pol, y-pol) in at least one wavelength, 
wherein said input coupler (56/58) is configured to cause said first polarization light x-pol to travel along a first total internal reflection (TIR) path through waveguide (80) and said second polarization light y-pol to travel along a second TIR path through waveguide (82)
wherein said first TIR path through waveguide (80) and said second TIR path through waveguide (82) diverge from said input coupler (56/58), and 
wherein the first linear grating (56) is configured to only diffract the first polarization  and the second linear grating (58) is configured to only diffract the second polarization light y-pol. See columns 4-7 of Kopp for further details. 

Thus, Kopp only differs from claim 1 in that he does not teach that his gratings (56, 58) are slanted.  Yashiki, on the other hand, teaches that the direction of light exiting a grating (1214A, 1314A) may be adjusted by slanting the grating (1214A, 1314A). See Figures 12-13 of Yashiki. In order to adjust the direction of light exiting his gratings, the gratings (56, 58) of Kopp would have been slanted per the teachings of Yashiki, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Kopp combined with Yashiki.

In re claim 14, Yashiki further teaches an output coupler (410) that couples light from a waveguide (412) onto a detector (422) in order to monitor an optical power. See col. 12, line 38 to col. 5, line 10 of Yashiki. In order to monitor an optical power in his waveguide (80/82), Kopp in view of Yashiki would have also included the output coupler (410) and detector (422) of Yashiki, thereby obtaining the invention specified by claim 14.

In re claim 16, the polarizations of the first polarization light x-pol and the second polarization light y-pol of Kopp are orthogonal.

In re claim 21, Yashiki also teaches a first output grating (714A) and a second output grating (714B) spaced apart from the first output grating, as seen in his Fig. 7, for outputting light to an .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn as applied to claim 1 above, or Kopp in view of Yashiki as applied to claim 1 above, and further in view of Patent Pub. No. US 2014/0140653 A1 to Brown et al. (“Brown”).
In re claim 6, Gunn, or Kopp in view of Yashiki, only differs in that neither Gunn nor Kopp teaches their input coupler or output coupler comprises a rolled k-vector grating. Brown on the other hand, teaches that “[t]he use of rolled k-vectors enables high efficiency input coupling into a grating, and also allows the beam spread angle to be optimized to minimize the thickness of the waveguide”. See paragraph [0217] of Brown. In order to obtain high efficiency coupling and/or optimize a beam spread angle, the input coupler or output coupler of Gunn or Kopp in view of Yashiki would have included a rolled k-vector grating, per the suggestion of Brown, thereby obtaining the invention specified by claim 6. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6 in view of Gunn combined with Brown or in view of Kopp combined with Yashiki and Brown.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn as applied to claim 1 above, and further in view of Yashiki.
In re claim 21, Gunn only differs in that he does not disclose his output coupler comprises a first 1 and the second output grating is configured to output only the second polarization light E1.  Yashiki, as previously discussed, teaches a first output grating (714A) and a second output grating (714B) spaced apart from the first output grating, as seen in his Fig. 7, for outputting light to an optical fiber (718).  In order to output his polarized lights (E1, E2) to an optical fiber, the output coupler of Gunn would have also included first and second output gratings, per the teachings of Yashiki, wherein the first output grating would have been configured to output only the first polarization light E1 and the second output grating would have been configured to output only the second polarization light E2, i.e., by using the same gratings (103, 104) of Gunn as the claimed output gratings, thereby obtaining the invention specified by claim 21. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 21 in view of Gunn combined with Yashiki.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunn as applied to claim 25 above, and further in view of Kopp.
In re claim 26, Gunn only differs in that he does not disclose his input coupler comprises a first input grating and a second input grating spaced apparat from the first input grating, wherein the first input grating is configured to input only the first polarization light E1 and the second input grating is configured to input only the second polarization light E2.  Kopp, on the other hand, teaches using an input grating (30) in order to couple light from a first optical fiber (38) to second optical fiber (40). See FIG. 4 of Kopp. In order to couple input light from optical fibers, the input coupler of Gunn would have been modified to include first and second input gratings spaced apart from each other wherein the first input grating is configured to input only the first polarization light E1 and the second input grating is configured to input only the second 2 , i.e., by using the same gratings (103, 104) of Gunn as the claimed input gratings, thereby obtaining the invention specified by claim 26. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 26 in view of Gunn combined with Kopp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
March 21, 2022